           Case 1:18-cv-04993-NRB Document 281 Filed 03/02/21 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                   UNITED STATES COURTHOUSE
                                        500 PEARL STREET
                                       NEW YORK, NY 10007

 NAOMI REICE BUCHWALD                                                             (212) 805-0194
UNITED STATES DISTRICT JUDGE




                                                                             March 2, 2021


       RE: In re Aegean Marine Petroleum Network, Inc. Securities Litigation
                               18 Civ. 4993 (NRB)


Dear Counsel,

       In the course of preparing for oral argument, I was perplexed to realize that there
had been no serious briefing on the issue of the relationship between a Caremark claim and
a securities fraud claim under Rule 10b-5. Specifically, can a Rule 10b-5 claim be pled
successfully against an individual defendant if a Caremark claim against the same
defendant has been found deficient? To state the issue otherwise, are the pleading
standards / elements of Caremark and Rule 10b-5 claims the same? If not, how do they
differ? Looking at the issue from a somewhat different perspective, if a Caremark claim
has been adequately pled, does it follow as a matter legal logic that a Rule 10b-5 claim has
been pled? This latter issue is clearly relevant here given the pending appeal from this
Court’s decision in Kravitz v. Tavlarios, No. 19 Civ. 8438, 2020 WL 3871340 (S.D.N.Y.
July 8, 2020), which was argued in front of the Second Circuit on February 25, 2021. We
would appreciate an analysis from both the plaintiff and the defendants in Kravitz on the
impact of an affirmance or any reversal, in whole or in part, by the Second Circuit.

       To enable the Court to fully consider your submissions in advance of oral argument,
the submissions shall be filed no later than Friday, March 5, 2021 at 4 PM EST. Consistent
with the briefing in this case, the Court expects a joint submission from the Kravitz
defendants. 1 Neither submission shall exceed ten pages.


                                                         Thank you,

                                                         ________________________
                                                         Hon. Naomi Reice Buchwald


       1
         For the avoidance of doubt, the Court expects a response from plaintiff and a joint
response from E. Nikolas Tavlarios, Peter C. Georgiopoulos, John P. Tavlarios, and George
Konomos.
